DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the common path” lacks proper antecedent basis.  It is unclear which common path is being referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-13, 15-17, 22, 26, 27, 29-31 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Molteni et al. (U.S. Patent Application Publication 2018/0113037).
Regarding claims 1-9, 11-13, 15-17, 22, Molteni et al. disclose (Figs.) a distributed optical fibre sensor arranged to detect acoustic vibration ([0107]) and at least a first of two or more other measurands ([0105] temperature, pressure), comprising: at least first and second optical waveguides (302, 304, 306) extending proximally to each other along a path through an environment; a probe light source (202) arranged to deliver probe light to the optical waveguides for backscatter within the optical waveguides; a detector (316, 318, 320) arranged to detect, as functions of distance along the common path, interference signals in the backscattered light ([0078] Rayleigh backscattered light) resulting from changes in optical path length along the optical waveguides arising from the acoustic vibrations and the other measurands; and an analyser (328) arranged to determine acoustic vibration and at least said first measurand, as functions of distance along the common path, from the interference signals, wherein the at least first and second optical waveguides are arranged to have optical path length response characteristics to at least one of the other measurands which are different from each other ([0089] different coatings), and wherein the analyser is arranged to determine at least said first other measurand using differences ([0089]) between the interference signals from each of optical waveguides resulting from those different optical path length response characteristics.  Molteni et al. further disclose ([0015]) high pass filtering and temperature measurements being at a lower frequency as claimed.  Since the same structure is disclosed by the prior art, at least the first measurand is a static pressure compensated for temperature effects or temperature compensated for static pressure effects; or the optical path length characteristics are linear and can be described by a corresponding response coefficient as claimed; or can be expressed as a matrix of optical path length response characteristics as claimed; is disclosed by Molteni et al.   Molteni et al. also disclose a loose tube (300) housing the optical fibers as claimed.
Regarding claim 26, 27, 29-31, Molteni et al. disclose (Figs.) a method of operating a distributed optical fibre sensor to detect acoustic vibration ([0107]) and at least a first of two or more other measurands ([0105] temperature, pressure), comprising: providing at least first and second optical waveguides (302, 304, 306) extending proximally to each other along a path through an environment, each optical waveguide having a response characteristic to at least one of the other measurands which is different ([0089] due to different coatings) to that of the other optical waveguides; delivering probe light to the optical waveguides for backscatter ([0078]) within the optical waveguides; page 6 of 8Attorney Docket No. 751323Preliminary Amendment detecting (316, 318, 320), as functions of distance along the common path, signals in the backscattered light resulting from changes in the optical waveguides arising from the acoustic vibrations and the other measurands; and determining (328) acoustic vibration and at least said first other measurand, as functions of distance ([0104]) along the path, from the signals, using differences ([0089]) between the signals from each of optical waveguides resulting from the different response characteristics.  Molteni et al. further disclose ([0015]) high pass filtering and temperature measurements being at a lower frequency as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molteni et al. in view of Alemohammad et al. (U.S. Patent Application Publication 2018/0364073), hereinafter, “A”.
Regarding claims 23-25, Molteni et al. disclose (Figs.) a distributed optical fibre sensor arranged to detect temperature ([0105]), pressure ([0105]) and acoustic vibration ([0107]) as a function of distance along a path through an environment to be detected, using interference in Rayleigh backscatter ([0078]) from within at least two optical fibres (302, 304, 306) extending together along the path, by providing that the at least two optical fibres are arranged to provide a distinctly different interference response ([0089] due to different coatings) to at least one of temperature and pressure.  Molteni et al. do not specifically disclose detecting a hydrostatic pressure.  A teaches ([0027]) a distributed fiber sensor measuring hydrostatic pressure.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a measurement in the apparatus of Molteni et al. in view of A, to obtain further useful information as taught, known and predictable.  Since the same structure is disclosed by Molteni et al. in view of A., it is arranged to cross compensate as claimed.
Regarding claim 28, Molteni et al. disclose the claimed invention as set forth above.  Molteni et al. do not disclose detecting Brillouin spectral shift signals as claimed.  A teaches ([0032]) using Rayleigh scattering or Brillouin scattering signals.  Brillouin scattering signals are indicative of spectral shifts as claimed since the same structure is disclosed by Molteni et al.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention using Brillouin scattering signals and spectral shifts in the apparatus of Molteni et al. of A to obtain conventional detection of other parameters as taught, known and predictable.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molteni et al. 
Regarding claim 14, Molteni et al. disclose the claimed invention as set forth above.  Molteni et al. do not specifically disclose a polymer coating.  However, polymer coatings on optical fibers are well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use polymers in the apparatus of Molteni et al. to more easily deposit the coating layer as known and predictable.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molteni et al. further in view of Yaman et al. (U.S. Patent Application Publication 2018/0052102).
Regarding claim 10, Molteni et al. disclose the claimed invention as set forth above.  Molteni et al. do not disclose the waveguides within a single optical fiber.  Yaman et al. teach (Fig. 4) providing waveguides (core 1, core 2) within a fiber.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Molteni et al. in view of Yaman et al. keep the waveguides together for easier deployment as taught, known and predictable. 
Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878